DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
Applicants’ response filed on 6/29/2022 has been fully considered. Claims 7 and 9 are cancelled, claims 12-15 are withdrawn and claims 1-6, 8 and 10-17 are pending.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-6, 8, 10-11 and 16-17 in the reply filed on 6/29/2022 is acknowledged.  The traversal is on the ground(s) that claim 1 as now amended is both novel and non-obvious. This is not found persuasive because the prior art rejections stated below show that claim is non-obvious.
The requirement is still deemed proper and is therefore made FINAL.

Claims 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected process, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/29/2022.

Claim Objections
Claims 1-2 and 4-6 are objected to because of the following informalities:
The phrase “the (L1) high dielectric sheet” in line 3 of claim 1, lines 1-2 of claim 2, lines 2-3 of claim 4 and lines 1-2 of claim 6 should be changed to the phrase “the at least one (L1) high dielectric sheet”.
The phrase “the (L2) pressure-sensitive adhesive layer” in lines 2-3 of claim 5, line 2 of claim 6, lines 1-2 of claim 10 and line 2 of claim 11 should be changed to the phrase “the at least one (L2) pressure-sensitive adhesive layer”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over O-Keeffe (US 2016/0246154).

Regarding claim 1, O’Keeffe discloses an electrophoretic device (paragraph [0015]) comprising an electrophoretic film device comprising suspending fluid (paragraph [0069]), adhesive layers disposed on both sides of the electrophoretic film device (Fig. 1 #45 and #90; paragraph [0196]), wherein the suspending fluid comprises more than 10 mol% of methyltrifluoropropylsiloxane (paragraph [056]) and wherein the adhesive is a pressure-sensitive adhesive (paragraph [0071]).
The electrophoretic device reads on the claimed layered body. The electrophoretic film device comprising suspending fluid suspending fluid comprises more than 10 mol% of methyltrifluoropropylsiloxane reads on the claimed at least one high dielectric sheet comprising a polymer cured material having a dielectric functional group and at least one high dielectric sheet including a polymer cured material of a curable organopolysiloxane composition that includes at least an organopolysiloxane that includes fluoroalkyl groups where at least 10 mol% of all substituents for silicon atoms are trifluoropropyl groups.
O’Keeffe does not appear to disclose the adhesive layers for the embodiment of paragraph [0069] being pressure-sensitive adhesive.
However, it would have been obvious to one of ordinary skill in the art to combine the embodiments of paragraphs [0068] and [0071] in order to have pressure-sensitive adhesive layers on both sides of an electrophoretic film device containing a suspending fluid.
Given that the suspending fluid comprising more than 10 mol% of methyltrifluoropropylsiloxane is the same as Applicant’s preferred material for the organopolysiloxane, it is clear that the electrophoretic film would intrinsically have a relative dielectric constant at 1 kHz and 25 °C of no less than 5.

Regarding claim 2, O’Keeffe discloses the electrophoretic device comprising an electrophoretic film device comprising suspending fluid (paragraph [0069]), adhesive layers disposed on both sides of the electrophoretic film device (Fig. 1 #45 and #90; paragraph [0196]), and wherein the adhesive is a pressure-sensitive adhesive (paragraph [0071]).
O’Keeffe does not appear to disclose the adhesive layers for the embodiment of paragraph [0069] being pressure-sensitive adhesive.
However, it would have been obvious to one of ordinary skill in the art to combine the embodiments of paragraphs [0068] and [0071] in order to have pressure-sensitive adhesive layers on both sides of an electrophoretic film device containing a suspending fluid.

Regarding claim 3, O’Keeffe discloses the electrophoretic device comprising the electrophoretic film sandwiched between electrodes (Fig. 1 #60; paragraph [0197]) and 
In turn between transparent substrates such as PET (fig. 1 #90; paragraph [0197]).
The electrode reads on the claimed electrode layer. The transparent substrate of PET reads on the claimed non-silicone thermoplastic resin layer.

Regarding claim 4, O’Keeffe discloses the electrophoretic device comprising the electrophoretic film sandwiched between electrodes (Fig. 1 #60; paragraph [0197]) and 
In turn between transparent substrates such as PET (fig. 1 #90; paragraph [0197]).
The electrode reads on the claimed electrode layer. The transparent substrate of PET reads on the claimed non-silicone thermoplastic resin layer. The electrodes and transparent substrates are the outermost layers of the electrophoretic film device and would be disposed on at least one face of the electrophoretic film. This would read on the claimed electrode layer or non-silicone thermoplastic resin layer on at least one face of the at least one high dielectric sheet.

Regarding claim 5, O’Keeffe discloses the electrophoretic device comprising the electrophoretic film sandwiched between electrodes (Fig. 1 #60; paragraph [0197]) and 
In turn between transparent substrates such as PET (fig. 1 #90; paragraph [0197]).
The electrode reads on the claimed electrode layer. The transparent substrate of PET reads on the claimed non-silicone thermoplastic resin layer. The electrodes and transparent substrates are the outermost layers of the electrophoretic film device and would be disposed on at least one face of the electrophoretic film. This would read on the claimed electrode layer or non-silicone thermoplastic resin layer on at least one face of pressure-sensitive adhesive layer

Regarding claim 6, O’Keeffe discloses the electrophoretic device comprising the adhesive being an optically clear adhesive (paragraph [0196]) and the electrophoretic film being substantially transparent in a light state (paragraph [0064]).

Regarding claim 8, given that the suspending fluid comprising more than 10 mol% of methyltrifluoropropylsiloxane is the same as Applicant’s preferred material for the organopolysiloxane, it is clear that the electrophoretic film would intrinsically have a shear storage modulus in a range between 103 and 105 Pa at 23 °C.

Regarding claim 16, O’Keeffe discloses the electrophoretic device comprising the electrophoretic film sandwiched between electrodes (Fig. 1 #60; paragraph [0197]).
The electrode reads on the claimed electrode layer.

Regarding claim 17, O’Keeffe discloses the electrophoretic device comprising the electrophoretic film sandwiched between transparent substrates such as PET (Fig. 1 #90; paragraph [0197]).
The transparent substrate of PET reads on the claimed non-silicone thermoplastic resin layer.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over O-Keeffe (US 2016/0246154) in view of Kim et al (WO 2017/200809).

O’Keeffe is relied upon as described above.

Regarding claim 10, O’Keeffe does not appear to explicitly disclose the electrophoretic device comprising the pressure-sensitive adhesive layer being a silicone-based adhesive layer comprising a curable silicone composition of a straight or branched organopolysiloxane having an average number of curing reaction functional groups in excess of 1, an organopolysiloxane resin and a curing agent.

However, Kim discloses an article comprising a display device substrate having an adhesive delamination layer and a release film in between the display device substrate and adhesive delamination layer (paragraph [010]), wherein the adhesive delamination layer is formed from a precursor adhesive composition (paragraph [097]) and wherein the precursor adhesive composition comprises at least one non-linear alkenyl-functionalized organopolysiloxane and a curing agent (paragraphs [097] and [099]).
The precursor adhesive composition comprising at least one non-linear alkenyl-functionalized organopolysiloxane and a curing agent reads on the claimed curable silicone composition of a straight or branched organopolysiloxane having an average number of curing reaction functional groups in excess of 1, an organopolysiloxane resin and a curing agent for the adhesive layer.

It would have been obvious to one of ordinary skill in the art having the teachings of O’Keeffe and Kim before him or her, to modify the electrophoretic device of O’Keeffe to include the precursor adhesive composition of Kim for the composition of the adhesive layer of O’Keeffe because having the required adhesive would provide the desired bonding strength while not impairing other characteristics of the adhesive layer.

Regarding claim 11, O’Keeffe does not appear to explicitly disclose the electrophoretic device comprising the at least one separator having a release surface facing the pressure-sensitive adhesive layer.

However, Kim discloses an article comprising a display device substrate having an adhesive delamination layer and a release film in between the display device substrate and adhesive delamination layer (paragraph [010]).

It would have been obvious to one of ordinary skill in the art having the teachings of O’Keeffe and Kim before him or her, to modify the electrophoretic device of O’Keeffe to include the release film of Kim on the adhesive layer of O’Keeffe because having the release film would protect the adhesive surface of the adhesive layer and allow the adhesive layer to have the desired bonding strength when attached to another layer or article.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061. The examiner can normally be reached Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATHAVARAM I REDDY/Examiner, Art Unit 1785